DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 
Claim 20 is directed to a computer storage medium.  Applicant discloses,  “[0213]…… The computer storage medium can be a machine-readable storage device, a machine-readable storage substrate, a random or serial access memory device, or a combination of one or more of them. Alternatively or in addition, the program instructions can be encoded on an artificially-generated propagated signal, e.g., a machine-generated electrical, optical, or electromagnetic signal, that is generated to encode information for transmission to suitable receiver apparatus for execution by a data processing apparatus.”  Computer storage medium comprises both transitory and non-transitory embodiments. In the above paragraph Applicant doesn’t expressly disclaim the transitory embodiment of a computer storage medium.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sprague et al. ( US patent Publication: 20200080848. “Sprague”) in view of Mccormac et al. ( US patent: 10915731, “Mccormac”), Ueda et al. (US patent Publication: 20190137297, “Ueda”) and Tatipamula et al. ( US patent : 10928490, “Tatipamula”).

Regarding claim 19,  Sprague teaches A system (Fig. 1) comprising: 
one or more computers (Fig. 1 element 130) ; and  
one or more storage devices storing instructions that are operable, when executed by the one or more computers, (“[0041] The one or more processors 132 can include any suitable processing device, such as a microprocessor, microcontroller, integrated circuit, logic device, or other suitable processing device. The one or more memory devices 134 can include one or more computer-readable media, including, but not limited to, non-transitory computer-readable media, RAM, ROM, hard drives, flash drives, or other memory devices. The one or more memory devices 134 can store information accessible by the one or more processors 132, including computer-readable instructions 138 that can be executed by the one or more processors 132. The instructions 138 can be any set of instructions that when executed by the one or more processors 132, cause the one or more processors 132 to perform operations. For instance, the instructions 138 can be executed by the one or more processors 132 to implement a map manager 142. Thus, although shown separately from instructions 138, map manager 142 may be included in the memory 134 as instructions 138.”) to cause the one or more computers to perform the operations comprising: 
obtaining a three-dimensional surfel representation of a real-world environment, the surfel representation comprising a plurality of surfels, (FIG. 3: step 304; [0065]: “At (304), surfel data describing a surface of one or more map elements in the qeoqraphic reqion can be obtained” “[0048] indicaites that map elements are in three dimensions. “[0048]…. Results can be displayed in a two-dimensional or three-dimensional representation of the area of interest. ), 
wherein each of the surfels corresponds to a respective location of plurality of locations in a three-dimensional space of the real-world environment, ([0065]: “The surfel data can include a precise position of the surfels, using a real-world coordinate system or a local coordinate system”); 
Sprague  doesn’t expressly teach, wherein multiple surfels of the plurality of surfels are associated with a plurality of different classifications; 
However, Mccormac teaches, wherein multiple surfels of the plurality of surfels are associated with a plurality of different classifications; (Column 34 Lines 20-32 “Figures 10A and 10B show example test output from the methods and apparatus described above. Figure 10A shows a surfel representation 1010 of a bedroom that was created by applying a SLAM system to the NYU Depth Dataset V2 (as referred to above). Figure 10B then also shows a semantically labelled surfel representation 1020 of the same scene. In this case, an object label for a surfel is selected as the object label with the highest probability value for that surfel. Different labels have different shades. The labels 'Window', 'Wall', 'Furniture', 'Bed' and 'Floor' and their respective shade are indicated in Figure 10B. It should be noted that the representations 1010 and 1020 have been generated entirely automatically based on input video data - there is no manual labelling of items.” Labels are classifications.)
	Sprague and Mccormac are analogous as they are from eth filed of processing of surfels.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Sprague to have included multiple surfels of the plurality of surfels to be associated with a plurality of different classifications as taught by Mccormac.
The motivation to include the modification is to provide additional information about surfel to the user.
Sprague and Mccormac doesn’t expressly teach, selecting one or more surfels of the surfel representation having a particular classification of the different classifications;
However, Ueda teaches, selecting one or more objects of a representation having a particular classification of the different classifications; (“[0061] Furthermore, the icon display control part may select a type of ground objects to be displayed from among a plurality of types and may be able to display ground objects of the selected type on the map.”)
Sprague and Mccormac and Ueda are analogous as they are from the field of displaying ground object representation in display.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Sprague as modified by Mccormac to have included selecting one or more surfels of the surfel representation having a particular classification of the different classifications similar to selecting one or more objects of a representation having a particular classification of the different classifications as taught by Ueda.
The motivation for this modification is to provide user to control  display of surfels.
Sprague as modified by Mccormac and Ueda teaches, receiving input sensor data from one or more sensors installed on an autonomous or semi-autonomous vehicle, the input sensor data indicating an observation of at least a portion of the real-world environment; (Sprague FIG. 3: step 302; [0064]: “At (302), motion data indicative of object movement in a geographic area can be obtained. The motion data can describe movement of one or more objects in a geographic area including one or more map elements”. [0096]: “surfel data qenerated by a sensor on-board a vehicle may provide coordinates or location data for a map element relative to the vehicle position”)
Sprague as modified by Mccormac and Ueda doesn’t teach, comparing the input sensor data to the surfel representation to identify one or more differences between the observation and the surfel representation;  calibrating at least one sensor of the one or more sensors using the one or more differences between the observation and the surfel representation.
However, Tatipamula  teaches, comparing an input sensor data to the surfel representation to identify one or more differences between an observation and a surfel representation;  (Col 1 lines 53-55 “The instructions include collecting texture data output by a lidar sensor, the texture data representing a detected texture of an interior surface of a first jig disposed about the lidar sensor, comparing the texture data output by the lidar sensor to a known texture of the interior surface of the first jig,”) and 
calibrating at least one sensor of  one or more sensors using the one or more differences between the observation and the surfel representation.  (Col 2 lines 16-20 “determining that the lidar sensor needs to be calibrated as a result of comparing the texture data to the known texture, and calibrating the lidar sensor by uploading updated values for use with the lidar sensor.”)
Tatipamula and Sprague as modified by Mccormac and Ueda are analogous as they are from the field of processing of surfels.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Sprague as modified by Mccormac and Ueda to have included comparing the input sensor data to the surfel representation to identify one or more differences between the observation and the surfel representation and calibrating at least one sensor of the one or more sensors using the one or more differences between the observation and the surfel representation as taught by Tatipamula.
The motivation to include the modification is to correct the measuring of sensor data.

Claim 1 is directed to a method and its steps are similar in scope and functions of the elements of the device claim 19 and therefore claim 1 is rejected with rationales as specified in the rejection of claim 19.

Claim 20 is directed to a computer readable medium and its elements are similar in scope and functions of the elements of the device claim 19 and therefore claim 20 is rejected with rationales as specified in the rejection of claim 19.

Regarding claim 12, Sprague as modified by Mccormac, Ueda and Tatipamula  teaches, wherein: receiving input sensor data from the sensors installed on the autonomous or semi-autonomous vehicle comprises receiving laser data from a lidar system, and the one or more sensors installed on the autonomous or semi-autonomous vehicle include the lidar system. (Sprague, “[0096]…. . For example, surfel data generated by a sensor on-board a vehicle may provide coordinates or location data for a map element relative to the vehicle position.” “[0059]…. A surfel can be described in terms of a point and an associated normal vector. Surfel data can be generated for a map element using one or more LIDAR sensors, image sensors (e.g., an RGB camera), or any other sensing device capable of generating high-definition data to describe the environment including a structure corresponding to a map element.”)

Regarding claim 14,  Sprague as modified by Mccormac, Ueda and Tatipamula  teaches, wherein: receiving input sensor data from the one or more sensors installed on the autonomous or semi-autonomous vehicle comprises receiving image data from one or more cameras, and the one or more sensors installed on the autonomous or semi-autonomous vehicle include the one or more cameras. ( Sprague, “[0059]…A surfel can be described in terms of a point and an associated normal vector. Surfel data can be generated for a map element using one or more LIDAR sensors, image sensors (e.g., an RGB camera), or any other sensing device capable of generating high-definition data to describe the environment including a structure corresponding to a map element.” “[0096]…. . For example, surfel data generated by a sensor on-board a vehicle may provide coordinates or location data for a map element relative to the vehicle position.”)

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sprague as modified by Mccormac, Ueda and Tatipamula  and further in view of Gupta et al. (US patent Publication: 20210407187, “Gupta”).

Regarding claim 11,  Sprague as modified by Mccormac, Ueda and Tatipamula doesn’t expressly teach, and wherein selecting the one more surfels of the surfel representation having the particular classification comprises selecting all surfels in the surfel representation that are associated with types of objects other than one or more of the following types of objects:
buildings; roadways;  road signs; or road barriers.
However, Gupta teaches, selecting the one more surfels of the surfel representation having the particular classification comprises selecting all surfels in the surfel representation that are associated with types of objects other than one or more of the following types of objects: buildings; roadways;  road signs; or road barriers. (“[0037] In some implementations, selecting, based on one or more surfel attributes, one or more surfels that each represent a surface of an electric grid wire includes: processing the set of surfels using a surfel classification model that is configured to identify surfels that represent surfaces of electric grid wires; and obtaining, as output from the surfel classification model, data that identifies the one or more surfels of the set of surfels that each represent a surface of an electric grid wire.”) 
Gupta and Sprague as modified by Mccormac, Ueda and Tatipamula are analogous as they are from the field of  surfel processing.
Therefore it would have been obvious for an ordinary skilled person in the art to have modified Sprague as modified by Mccormac, Ueda and Tatipamula to have included selecting the one more surfels of the surfel representation having the particular classification comprises selecting all surfels in the surfel representation that are associated with types of objects other than one or more of the following types of objects: buildings; roadways;  road signs; or road barriers as taught by Gupta.
The motivation to include Gupta is to filter out common elements in a map to focus on specific object.



Allowable Subject Matter
Claims 2-10, 13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2. Is objected because the combination of available prior arts fails to expressly teach the limitation, “updating the surfel representation based on the one or more surfels,  wherein comparing the input sensor data to the surfel representation to identify the one or more differences between the observation and the surfel representation comprises comparing the input sensor data to the updated surfel representation to identify one or more differences between the observation and the updated surfel representation.”

Dependent claims 3-9 are also objected to be allowable by virtue of dependency.

. Claim 10 is objected because the combination of the best available prior arts fails to expressly teach the limitation(s), “selecting the one or more surfels of the surfel representation having the particular classification comprises selecting all surfels in the surfel representation that are associated with vegetation.”

Claim 13 is objected because the combination of the best available prior arts fails to expressly teach the limitations, “estimating three-dimensional point data from the laser data, wherein the observation is the three-dimensional point data; and performing dense image matching using the three-dimensional point data to identify point matches between the observation and the surfel representation,
the one or more differences between the observation and the surfel representation include one or more distances between the matching points in the point data and corresponding surfels in the surfel representation, and
calibrating the at least one sensor comprises calibrating the lidar system using the one or more distances.”


Claim 15 is objected because the combination of the best available prior arts fails to expressly teach the limitation, “comparing the input sensor data to the surfel representation to identify the one or more differences between the observation and the surfel representation comprises performing feature matching using the image data and the surfel representation to identify one or more features in the image data that match corresponding one or more features in the surfel representation,
the one or more features in the surfel representation correspond to one or more groupings of surfels in the surfel representation,
the one or more differences between the observation and the three-dimensional representation include one or more distances between the one or more features in the image data and corresponding one or more groupings of surfels in the surfel representation, and
calibrating the at least one sensor comprises calibrating the one or more cameras using the one or more distances.”
Claim 16 is objected by virtue of dependency.

Claim 17 is objected because the combination of the best available prior arts fails to expressly teach the limitation, “determining a type of environment of the real- world environment using the surfel representation,
wherein calibrating the at least one sensor comprises determining that calibration is viable based on the type of environment.”
Claim 18 is objected by virtue of dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612